 

Exhibit 10.8

 

FORM OF SUBSCRIPTION AGREEMENT

 

Bionik Laboratories Inc.

10 Dundas St. E. Office AMC-B202

Toronto, ON M5B 2G9

 

Ladies and Gentlemen:

 

1.          Subscription. The undersigned (the “Purchaser”), intending to be
legally bound, hereby irrevocably agrees to purchase from Bionik Laboratories
Inc., a [_____] corporation (“Pubco”), the number of Units (the “Units”) set
forth on the signature page hereof at a purchase price of $0.80 per Unit. Each
Unit consists of (i) one share of common stock, par value $0.001 per share, of
Pubco (the “Common Stock”), and (ii) warrant to purchase one share of Common
Stock (the “Warrant Shares”) for a four (4) year period from the first closing
of the Offering (as defined below) at an initial exercise price of $1.40 per
share (each a “Warrant” and collectively, the “Warrants”). The Units are being
offered in connection with a share exchange, merger or similar agreement with
Pubco or a wholly owned subsidiary of Pubco, on the one hand, and Bionik
Laboratories Inc., a corporation organized under the Canada Business
Corporations Act (the “Company”), on the other hand, pursuant to which the
Company will merge with or otherwise be acquired, directly or indirectly, by
Pubco (the “Reverse Merger”). Unless the context provides to the contrary,
reference in this Subscription Agreement to the “Company” as of and subsequent
to the closing of the Minimum Amount (as defined below), means Pubco assuming
the consummation of the Reverse Merger.

 

This subscription is submitted to the Purchaser in accordance with and subject
to the terms and conditions described in this Subscription Agreement and the
Confidential Private Placement Memorandum of the Company, dated July 23, 2014,
as amended or supplemented from time to time, including all attachments,
schedules and exhibits thereto (the “Memorandum”), relating to the private
placement offering (the “Offering”) by the Company of a minimum of ten million
Units ($8,000,000) (the “Minimum Amount”) and a maximum of sixteen million Units
($12,800,000) (the “Maximum Amount”). The Units are being offered by the Company
on an exclusive basis through Merriman Capital, Inc. (the “Placement Agent”) and
such agents and/or sub-placement agents as may be engaged by the Placement Agent
on a “reasonable best efforts, all or none” basis with respect to the Minimum
Amount and on a “reasonable best efforts” basis with respect to all Units in
excess of the Minimum Amount. The minimum purchase is 125,000 Units ($100,000),
although the Company and the Placement Agent may, in their discretion, accept
subscriptions for a lesser number of Units.

 

The terms of the Offering are more completely described in the Memorandum and
such terms are incorporated by reference herein in their entirety.

 

2.          Payment. The Purchaser encloses herewith a check payable to, or will
immediately make a wire transfer payment to, “Signature Bank, as Escrow Agent
for Bionik Laboratories Inc.” in the full amount of the purchase price of the
Units being subscribed for. Wire transfer instructions are set forth on the
instruction page accompanying this Subscription Agreement. Such funds will be
held for the Purchaser’s benefit, and will be returned promptly, without
interest or offset if the Purchaser’s subscription is not accepted by the
Company for any reason or no reason, the Offering is terminated pursuant to its
terms by the Company or the Placement Agent prior to the First Closing (as
hereinafter defined), or the Minimum Amount is not sold or the Reverse Merger is
not consummated.

 

 

 

 

3.          Deposit of Funds. All payments made as provided in Section 2 hereof
shall be deposited by the Company or the Placement Agent as soon as practicable
after receipt thereof with Signature Bank (the “Escrow Agent”), in a
non-interest-bearing escrow account (the “Escrow Account”) until the earliest to
occur of: (a) the closing of the sale of the Units being purchased pursuant to
this Subscription Agreement in accordance with the Offering terms, (b) the
rejection of such subscription and (c) the termination of the Offering by the
Company or the Placement Agent. The Company and the Placement Agent may continue
to offer and sell the Units and conduct additional closings for the sale of
additional Units after the initial closing of the Offering (“First Closing”) and
until the termination of the Offering. In the event that the Company does not
effect a closing of the Offering on or before September 30, 2014 (the “Initial
Offering Period”), which period may be extended by the Company and the Placement
Agent, in their mutual discretion to a date no later than a maximum of two 30
day extensions (the “Termination Date”, with this additional period, together
with the Initial Offering Period, being referred to herein as the “Offering
Period”), the Company will refund all subscription funds, without deduction,
offset and/or interest accrued thereon, and will return the subscription
documents to each Purchaser. If the Company rejects a subscription, either in
whole or in part (which decision is in their sole discretion), the rejected
subscription funds or the rejected portion thereof will be returned promptly to
such Purchaser without interest accrued thereon.

 

4.          Acceptance of Subscription. The Purchaser understands and agrees
that the Company, in its sole discretion, reserves the right to accept or reject
this or any other subscription for Units, in whole or in part, and for any
reason or no reason, notwithstanding prior receipt by the Purchaser of notice of
acceptance of this subscription. The Company shall have no obligation hereunder
until the Company shall execute and deliver to the Purchaser an executed copy of
this Subscription Agreement. If this subscription is rejected in whole, the
Offering is terminated, or the Minimum Amount is not sold (or the Reverse Merger
is not consummated) within the Offering Period, all funds received from the
Purchaser will be returned without interest or offset, and this Subscription
Agreement shall thereafter be of no further force or effect. If this
subscription is rejected in part, the funds for the rejected portion of this
subscription will be returned without interest or offset, and this Subscription
Agreement will continue in full force and effect to the extent this subscription
was accepted.

 

5.          Representations and Warranties of the Purchaser. The Purchaser
hereby acknowledges, represents, warrants and agrees to and with the Company as
follows (it being specifically acknowledged and agreed that the Placement Agent
is and shall be a third party beneficiary of the following):

 

(a)          The Purchaser is aware that an investment in the Units involves a
significant degree of risk, involving a number of very significant risks and has
carefully read and considered the matters set forth in the Memorandum, including
but not limited to under the caption “Risk Factors” in the Memorandum.

 

(b)          None of the securities comprising the Units, including the Common
Stock and the Warrants offered pursuant to the Memorandum, or the Warrant
Shares, are registered under the Securities Act of 1933, as amended (the
“Securities Act”), or any state securities laws. The Purchaser understands that
the offering and sale of the Units (including the Common Stock and the Warrants)
and the Warrant Shares are intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof and the provisions of
Regulation D promulgated thereunder (“Regulation D”), based, in part, upon the
representations, warranties and agreements of the Purchaser contained in this
Subscription Agreement.

 

(c)          The Purchaser meets the requirements of at least one of the
suitability standards for an “accredited investor” as that term is defined in
Regulation D and as set forth on the Accredited Investor Certification contained
herein.

 

 

 

 

(d)         Prior to the execution of this Subscription Agreement, the Purchaser
and the Purchaser’s attorney, accountant, purchaser representative and/or tax
adviser, if any (collectively, the “Advisers”), have received the Memorandum and
all other documents requested by the Purchaser, have carefully reviewed them and
understand the information contained therein.

 

(e)          Neither the Securities and Exchange Commission nor any state
securities commission or other regulatory authority has approved the Units, the
Common Stock, the Warrants, or the Warrant Shares, or passed upon or endorsed
the merits of the offering of Units, or confirmed the accuracy or determined the
adequacy of the Memorandum. The Memorandum has not been reviewed by any federal,
state or other regulatory authority.

 

(f)          All documents, records, and books pertaining to the investment in
the Units (including, without limitation, the Memorandum) have been made
available for inspection by such Purchaser and its Advisers, if any.

 

(g)          The Purchaser and its Advisers, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the offering of the Units, the
business and financial condition of the Company, and all such questions have
been answered to the full satisfaction of the Purchaser and its Advisers, if
any.

 

(h)          In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representation or information (oral or
written) other than as stated in the Memorandum.

 

(i)          The Purchaser is unaware of, is in no way relying on, and did not
become aware of the Offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet (including, without limitation, internet “blogs,” bulletin boards,
discussion groups and social networking sites) in connection with the Offering
and sale of the Units and is not subscribing for the Units and did not become
aware of the Offering of the Units through or as a result of any seminar or
meeting to which the Purchaser was invited by, or any solicitation of a
subscription by, a person not previously known to the Purchaser in connection
with investments in securities generally.

 

(j)           The Purchaser has taken no action that would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Subscription Agreement or the transactions contemplated hereby
(other than commissions to be paid by the Company to the Placement Agent or as
otherwise described in the Memorandum) and, in turn, to be paid to its selected
dealers.

 

(k)          The Purchaser, together with its Advisers, if any, has such
knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the Offering to evaluate the
merits and risks of an investment in the Units and the Company and to make an
informed investment decision with respect thereto.

 

(l)          The Purchaser is not relying on the Company, the Placement Agent or
any of their respective employees or agents with respect to the legal, tax,
economic and related considerations of an investment in the Units, and the
Purchaser has relied on the advice of, or has consulted with, only our own
Advisers.

 

 

 

 

(m)          The Purchaser is acquiring the Units solely for such Purchaser’s
own account for investment purposes only and not with a view to or intent of
resale or distribution thereof, in whole or in part. The Purchaser has no
agreement or arrangement, formal or informal, with any person to sell or
transfer all or any part of the Units, the Common Stock, the Warrants, the
Warrant Shares, and the Purchaser has no plans to enter into any such agreement
or arrangement.

 

(n)          The Purchaser must bear the substantial economic risks of the
investment in the Units indefinitely because none of the securities included in
the Units may be sold, hypothecated or otherwise disposed of unless subsequently
registered under the Securities Act and applicable state securities laws or an
exemption from such registration is available. Legends shall be placed on the
securities included in the Units to the effect that they have not been
registered under the Securities Act or applicable state securities laws.
Appropriate notations will be made in the Company’s stock books to the effect
that the securities included in the Units have not been registered under the
Securities Act or applicable state securities laws. Stop transfer instructions
will be placed with the transfer agent, if any, of the securities. There can be
no assurance that there will be any market for resale of the Units, the Common
Stock, the Warrants, or the Warrant Shares nor can there be any assurance that
such securities will be freely transferable at any time in the foreseeable
future.

 

(o)          The Purchaser has adequate means of providing for such Purchaser’s
current financial needs and foreseeable contingencies and has no need for
liquidity of its investment in the Units for an indefinite period of time.

 

(p)          The Purchaser (i) if a natural person, represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Units, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or our charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the securities
constituting the Units, the execution and delivery of this Subscription
Agreement has been duly authorized by all necessary action, this Subscription
Agreement has been duly executed and delivered on behalf of such entity and is a
legal, valid and binding obligation of such entity; or (iii) if executing this
Subscription Agreement in a representative or fiduciary capacity, represents
that it has full power and authority to execute and deliver this Subscription
Agreement in such capacity and on behalf of the subscribing individual, ward,
partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound.

 

 

 

 

(q)         The Purchaser and the Advisers, if any, have had the opportunity to
obtain any additional information, to the extent the Company had such
information in its possession or could acquire it without unreasonable effort or
expense, necessary to verify the accuracy of the information contained in the
Memorandum and all documents received or reviewed in connection with the
purchase of the Units and have had the opportunity to have representatives of
the Company provide them with such additional information regarding the terms
and conditions of this particular investment and the financial condition,
results of operations, business of the Company deemed relevant by the Purchaser
or the Advisers, if any, and all such requested information, to the extent the
Company had such information in its possession or could acquire it without
unreasonable effort or expense, has been provided to the full satisfaction of
the Purchaser and the Advisers, if any.

 

(r)          Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company or the Placement Agent is complete and
accurate and may be relied upon by the Company and the Placement Agent in
determining the availability of an exemption from registration under federal and
state securities laws in connection with the offering of securities as described
in the Memorandum. The Purchaser further represents and warrants that it will
notify and supply corrective information to the Company and the Placement Agent
immediately upon the occurrence of any change therein occurring prior to the
Company’s issuance of the securities contained in the Units.

 

(s)          The Purchaser has significant prior investment experience,
including investment in non-registered, high risk securities. The Purchaser is
knowledgeable about investment considerations in development-stage companies.
The Purchaser has a sufficient net worth to sustain a loss of its entire
investment in the Company in the event such a loss should occur. The Purchaser’s
overall commitment to investments which are not readily marketable is not
excessive in view of the Purchaser’s net worth and financial circumstances and
the purchase of the Units will not cause such commitment to become excessive.
The investment is a suitable one for the Purchaser.

 

(t)          The Purchaser is satisfied that the Purchaser has received adequate
information with respect to all matters which it or the Advisers, if any,
consider material to the Purchaser’s decision to make this investment.

 

(u)          The Purchaser acknowledges that any estimates or forward-looking
statements or projections included in the Memorandum were prepared by the
Company in good faith but that the attainment of any such projections, estimates
or forward-looking statements cannot be guaranteed by the Company and should not
be relied upon.

 

(v)          No oral or written representations have been made, or oral or
written information furnished, to the Purchaser or the Advisers, if any, in
connection with the Offering which are in any way inconsistent with the
information contained in the Memorandum.

 

(w)          Within five (5) days after receipt of a request from the Company or
the Placement Agent, the Purchaser will provide such information and deliver
such documents as may reasonably be necessary to comply with any and all laws
and ordinances to which the Company or the Placement Agent is subject.

 

(x)          The Purchaser’s substantive relationship with the Placement Agent
or subagent through which the Purchaser is subscribing for Units predates the
Placement Agent’s or such subagent’s contact with the Purchaser regarding an
investment in the Units.

 

(y)          THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
SAID ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER
REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR
ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE
MEMORANDUM OR THIS SUBSCRIPTION AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.

 

 

 

 

(z)          The Purchaser acknowledges that none of the Units, the Common
Stock, the Warrants, or the Warrant Shares have been recommended by any federal
or state securities commission or regulatory authority. In making an investment
decision investors must rely on their own examination of the Company and the
terms of the Offering, including the merits and risks involved. Furthermore, the
foregoing authorities have not confirmed the accuracy or determined the adequacy
of this Subscription Agreement or the Memorandum. Any representation to the
contrary is a criminal offense. The Units, the Common Stock, the Warrants, and
the Warrant Shares are subject to restrictions on transferability and resale and
may not be transferred or resold except as permitted under the Securities Act,
and the applicable state securities laws, pursuant to registration or exemption
therefrom. The Purchaser should be aware that it will be required to bear the
financial risks of this investment for an indefinite period of time.

 

(aa)         (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates.

 

(bb)         The Purchaser should check the Office of Foreign Assets Control
(“OFAC”) website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>. In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists.

 

(cc)         To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs. Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph. The Purchaser agrees to promptly notify
the Company and the Placement Agent should the Purchaser become aware of any
change in the information set forth in these representations. The Purchaser
understands and acknowledges that, by law, the Company may be obligated to
“freeze the account” of the Purchaser, either by prohibiting additional
subscriptions from the Purchaser, declining any redemption requests and/or
segregating the assets in the account in compliance with governmental
regulations, and the Placement Agent may also be required to report such action
and to disclose the Purchaser’s identity to OFAC. The Purchaser further
acknowledges that the Company may, by written notice to the Purchaser, suspend
the redemption rights, if any, of the Purchaser if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company and the Placement Agent or any of the Company’s other
service providers. These individuals include specially designated nationals,
specially designated narcotics traffickers and other parties subject to OFAC
sanctions and embargo programs.

 



 



1           These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs.

 

 

 

 

(dd)         To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a senior foreign political
figure,2 or any immediate family3 member or close associate4 of a senior foreign
political figure, as such terms are defined in the footnotes below.

 

(ee)         If the Purchaser is affiliated with a non-U.S. banking institution
(a “Foreign Bank”), or if the Purchaser receives deposits from, makes payments
on behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.

 

6.            Company Representations and Warranties. The Company represents and
warrants to and agrees with the Purchaser that:

 

(a)          The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the jurisdiction of its incorporation and
has the requisite corporate power to own its properties and to carry on its
business as presently conducted. The Company is (or will be) duly qualified as a
foreign corporation to do business and is (or will be) in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary.

 
 





2           A “senior foreign political figure” is defined as a senior official
in the executive, legislative, administrative, military or judicial branches of
a foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.



 

3           “Immediate family” of a senior foreign political figure typically
includes the figure’s parents, siblings, spouse, children and in-laws.

 

4           A “close associate” of a senior foreign political figure is a person
who is widely and publicly known to maintain an unusually close relationship
with the senior foreign political figure, and includes a person who is in a
position to conduct substantial domestic and international financial
transactions on behalf of the senior foreign political figure.

 

 

 

 

(b)          This Subscription Agreement and any other agreements, documents or
instruments delivered or required to be delivered together with or pursuant to
this Agreement or in connection herewith (collectively “Transaction Documents”)
have been duly authorized, executed and delivered by the Company and are valid
and binding agreements of the Company enforceable in accordance with their
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights generally and to general principles of equity. The Company has
full corporate power and authority necessary to enter into and deliver the
Transaction Documents and to perform its obligations thereunder.

 

(c)          The Company has reserved and will keep available out of its
authorized but unissued shares of Common Stock, such number of its shares of
Common Stock as shall from time to time be sufficient to effect the exercise of
the Warrants.

 

7.          Registration Rights. The Company hereby grants to the Purchaser the
registration rights with respect to the shares of Common Stock and Warrant
Shares underlying the Units as described on Annex A attached hereto and
incorporated herein by reference. In the event of a conflict between such Annex
A and this Subscription Agreement, the Annex A shall control.

 

8.          Indemnification. The Purchaser agrees to indemnify and hold harmless
the Company, the Placement Agent (including its selected dealers, if any), and
their respective officers, directors, employees, agents, control persons and
affiliates from and against all losses, liabilities, claims, damages, costs,
fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Purchaser of any covenant
or agreement made by the Purchaser herein or in any other document delivered in
connection with this Subscription Agreement.

 

9.          Irrevocability; Binding Effect. The Purchaser hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Purchaser,
except as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns. If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person’s heirs, executors, administrators, successors, legal
representatives, and permitted assigns.

 

10.         Modification. This Subscription Agreement shall not be modified or
waived except by an instrument in writing signed by the party against whom any
such modification or waiver is sought.

 

11.         Immaterial Modifications to the Transaction Documents. The Company
may, at any time prior to the First Closing, modify the Warrant in the form of
Annex B to the Memorandum and any other Transaction Document if necessary to
clarify any provision therein, without first providing notice or obtaining prior
consent of the Purchaser, if, and only if, such modification is not material in
any respect.

 

12.         Notices. Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered by facsimile transmission or by e-mail
transmission, or delivered against receipt to the party to whom it is to be
given (a) if to the Company, at the address set forth above, or (b) if to the
Purchaser, at the address set forth on the signature page hereof (or, in either
case, to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 12). Any notice or other
communication given by certified mail shall be deemed given at the time of
receipt thereof. The Purchaser agrees that notice may be served upon the
Purchaser in accordance with the foregoing procedures by the Placement Agent or
other agent that introduced the Purchaser to the Company.

 

 

 

 

13.         Assignability. This Subscription Agreement and the rights, interests
and obligations hereunder are not transferable or assignable by the Purchaser
and the transfer or assignment of the shares of Common Stock, the Warrants or
the Warrant Shares shall be made only in accordance with all applicable laws.

 

14.         Applicable Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts to be wholly-performed within said State, and without regard to the
conflicts of laws principles thereof.

 

15.         Arbitration. The parties agree to submit all controversies to
arbitration in accordance with the provisions set forth below and understand
that: (a) Arbitration is final and binding on the parties; (b) The parties are
waiving their right to seek remedies in court, including the right to a jury
trial; (c) Pre-arbitration discovery is generally more limited and different
from court proceedings; (d) The arbitrator’s award is not required to include
factual findings or legal reasoning and any party’s right to appeal or to seek
modification of rulings by arbitrators is strictly limited; and (e) The panel of
arbitrators will typically include a minority of arbitrators who were or are
affiliated with the securities industry.

 

All controversies which may arise between the parties concerning this
Subscription Agreement shall be determined by arbitration pursuant to the rules
then pertaining to the American Arbitration Association in New York City, New
York. The arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C.
Sec. 1-16, and the judgment upon the award rendered by the arbitrators may be
entered by any court having jurisdiction thereof. Any notice of such arbitration
or for the confirmation of any award in any arbitration shall be sufficient if
given in accordance with the provisions of this Agreement. The parties agree
that the determination of the arbitrators shall be binding and conclusive upon
them.

 

16.         Blue Sky Qualification. The purchase of Units under this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Units from applicable federal and
state securities laws. The Company shall not be required to qualify this
transaction under the securities laws of any jurisdiction and, should
qualification be necessary, the Company shall be released from any and all
obligations to maintain its offer, and may rescind any sale contracted, in the
jurisdiction.

 

17.         Use of Pronouns. All pronouns and any variations thereof used herein
shall be deemed to refer to the masculine, feminine, neuter, singular or plural
as the identity of the person or persons referred to may require.

 

18.         Confidentiality. The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company, not
otherwise properly in the public domain, was received in confidence. The
Purchaser agrees not to divulge, communicate or disclose, except as may be
required by law or for the performance of this Agreement, or use to the
detriment of the Company or for the benefit of any other person or persons, or
misuse in any way, any confidential information of the Company, including any
scientific, technical, trade or business secrets of the Company and any
scientific, technical, trade or business materials that are treated by the
Company as confidential or proprietary, including, but not limited to, ideas,
discoveries, inventions, developments and improvements belonging to the Company
and confidential information obtained by or given to the Company about or
belonging to third parties.

 

 

 

 

19.         Miscellaneous.

 

(a)          This Subscription Agreement (including the annexes hereto),
together with the Transaction Documents (which are to be issued or executed at
closing), constitute the entire agreement between the Purchaser and the Company
with respect to the subject matter hereof and supersede all prior oral or
written agreements and understandings, if any, relating to the subject matter
hereof. The terms and provisions of this Subscription Agreement may be waived,
or consent for the departure therefrom granted, only by a written document
executed by the party entitled to the benefits of such terms or provisions.

 

(b)          The representations and warranties and covenants of the Company and
the Purchaser made in this Subscription Agreement (including the annexes hereto)
shall survive the execution and delivery hereof and delivery of the securities
contained in the Units.

 

(c)          Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.

 

(d)          This Subscription Agreement may be executed in one or more
counterparts each of which shall be deemed an original (including signatures
sent by facsimile transmission or by email transmission of a PDF scanned
document), but all of which shall together constitute one and the same
instrument.

 

(e)          Each provision of this Subscription Agreement shall be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Subscription Agreement.

 

(f)          Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Subscription Agreement as set forth in the
text.

 

(g)          The Purchaser understands and acknowledges that there may be
multiple closings for this Offering.

 

[The below is intended to be blank]

 

 

 

Annex A to the Subscription Agreement

 

Registration Rights

 

The Company hereby grants the Purchaser the following registration rights. It is
the intention that this Annex A be made a part of and be incorporated into the
Subscription Agreement to which this Annex A is attached (the “Subscription
Agreement”). Capitalized terms used but not defined herein shall have the
meanings as defined in the Subscription Agreement. All notice to be provided
under this Annex A shall be deemed duly delivered and received in accordance
with Section 12 of the Subscription Agreement.

 

1.           Definitions.

 

“Effectiveness Date” means, with respect to the Registration Statement required
to be filed hereunder, the Company’s reasonable best efforts to have such
Registration Statement declared effective the 180th calendar day following the
closing of the Offering; provided, however, that in the event the Company is
notified by the Securities and Exchange Commission (the “Commission”) that one
or more of the above Registration Statements will not be reviewed or is no
longer subject to further review and comments, the Effectiveness Date as to such
Registration Statement shall be the seventh (7th) Business Day following the
date on which the Company is so notified if such date precedes the dates
otherwise required above, provided, further, if such Effectiveness Date falls on
a day that is not a Business Day, then the Effectiveness Date shall be the next
succeeding Business Day.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Filing Date” means, with respect to the Registration Statement required
hereunder, the 90th calendar day following the closing of a certain reverse
merger transaction with a publicly-traded company, pursuant to which the Company
will merge with such a publicly-traded company through a series of transactions
including a merger or other business combination transaction (the “Closing
Date”).

 

“Holder” or “Holders” means the Purchaser or the Purchaser’s permitted assigns,
but solely to the extent that the subject Registrable Securities have not been
transferred, sold or assigned pursuant to the Registration Statement or in the
aftermarket.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

 

“Registrable Securities” means, as of any date of determination: (a) all of the
Common Stock issued in the Offering, (b) all Warrant Shares, and (c) any
securities issued or then issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing;
provided, however, that any such Registrable Securities shall cease to be
Registrable Securities (and the Company shall not be required to maintain the
effectiveness of any, or file another, Registration Statement hereunder with
respect thereto) for so long as (a) a Registration Statement with respect to the
sale of such Registrable Securities is declared effective by the Commission
under the Securities Act and such Registrable Securities have been disposed of
by the Holder in accordance with such effective Registration Statement, (b) such
Registrable Securities have been previously sold in accordance with Rule 144
promulgated by the Commission pursuant to the Securities Act, or (c) such
securities are eligible for resale without volume or manner-of-sale restrictions
and without current public information pursuant to Rule 144 as set forth in a
written opinion letter issued by counsel to the Company to such effect,
addressed, delivered and acceptable to the Transfer Agent and the affected
Holders (assuming that such securities and any securities issuable upon
exercise, conversion or exchange of which, or as a dividend upon which, such
securities were issued or are issuable, were at no time held by any affiliate of
the Company), as reasonably determined by the Company, upon the advice of
counsel to the Company.

 

 

 

 

“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2(a), including (in each case) the Prospectus,
amendments and supplements to any such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
any such registration statement.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance of the
Commission staff, or any comments, requirements or requests of the Commission
staff and (ii) the Securities Act.

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Common Stock and Warrants purchased pursuant to the Subscription
Agreement, in United States dollars and in immediately available funds.

 

“Warrant Shares” means Common Stock underlying Warrants issued in the Offering.

 

2.           Resale Shelf Registration.

 

(a)          On or prior to the Filing Date, the Company shall prepare and file
with the Commission a Registration Statement (which shall be on Form S-1 or if
permitted in accordance with SEC Guidance and applicable rules, on Form S-3)
covering the resale of all of the Registrable Securities that are not then
registered on an effective Registration Statement for an offering to be made on
a continuous basis pursuant to Rule 415. Subject to the terms of this Annex, the
Company shall use its commercially reasonable best efforts to cause a
Registration Statement filed under this Annex (including, without limitation,
under Section 3(c)) to be declared effective under the Securities Act as
promptly as possible after the filing thereof, but in any event no later than
the Effectiveness Date, and shall use its commercially reasonable best efforts
to keep such Registration Statement continuously effective under the Securities
Act (or file and keep continuously effective one or more replacement
Registration Statements to register all Registrable Securities) until all
Registrable Securities covered by such Registration Statement (i) have been
sold, thereunder or pursuant to Rule 144, or (ii) may be sold without volume or
manner-of-sale restrictions pursuant to Rule 144 and without the requirement for
the Company to be in compliance with the current public information requirement
under Rule 144, as determined by the counsel to the Company pursuant to a
written opinion letter to such effect, addressed and acceptable to the Transfer
Agent and the affected Holders (the “Effectiveness Period”). Notwithstanding the
foregoing, the Effectiveness Period shall be no less than four (4) years from
the Closing Date, provided that less than 90% of the Warrant Shares have been
exercised and sold by the holder(s) of the Warrant(s) so exercised. The Company
shall file a final Prospectus with the Commission as required by Rule 424 with
respect to each Registration Statement.

 

 

 

 

(b)          Notwithstanding the registration obligations set forth in Section
2(a), if the Commission informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement, the Company
agrees to promptly inform each of the Holders thereof and use its commercially
reasonable efforts to file amendments to the Registration Statement as required
by the Commission, covering the maximum number of Registrable Securities
permitted to be registered by the Commission, on such other form available to
register for resale the Registrable Securities as a secondary offering;
provided, however, that prior to filing such amendment, the Company shall be
obligated to use commercially reasonable efforts to advocate with the Commission
for the registration of all of the Registrable Securities in accordance with the
SEC Guidance, including without limitation, Compliance and Disclosure
Interpretation 612.09.

 

(c)          Notwithstanding any other provision of this Annex, if the
Commission or any SEC Guidance sets forth a limitation on the number of
Registrable Securities permitted to be registered on a particular Registration
Statement as a secondary offering, unless otherwise directed in writing by a
Holder as to its Registrable Securities, the number of Registrable Securities to
be registered on such Registration Statement will be reduced as follows: (i)
first, the Company shall reduce or eliminate any securities to be included by
any Person other than a Holder; (ii) second, the Company shall reduce
Registrable Securities represented by Warrant Shares (applied, in the case that
if some Warrant Shares may be registered, to the Holders on a pro rata basis
based on the total number of unregistered Warrant Shares held by such Holders);
and (iii) third, the Company shall reduce Registrable Securities represented by
shares of Common Stock issued in the Offering (applied, in the case that if some
of such shares of Common Stock may be registered, to the Holders on a pro rata
basis based on the total number of unregistered shares held by such Holders)

 

(d)          In the event the Company amends the Registration Statement in
accordance with the foregoing, the Holder shall be entitled to the rights set
forth in Section 6(d) of this Annex with respect to those Registrable Securities
that were not registered for resale on the Registration Statement, as amended.

 

(e)          Each Holder agrees to furnish to the Company a completed
questionnaire in the form attached to this Annex as Exhibit A (the “Selling
Stockholder Questionnaire”) concurrently with the Holder’s subscription for the
Registrable Securities.

 

3.           Registration Procedures. In connection with the Company’s
registration obligations hereunder, the Company shall:

 

(a)          (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the Registrable Securities for the Effectiveness
Period, (ii) cause the related Prospectus to be amended or supplemented by any
required Prospectus supplement (subject to the terms of this Annex), and, as so
supplemented or amended, to be filed pursuant to Rule 424, (iii) respond as
promptly as reasonably possible to any comments received from the Commission
with respect to a Registration Statement or any amendment thereto, and (iv)
comply in all material respects with the applicable provisions of the Securities
Act and the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
with respect to the disposition of all Registrable Securities covered by a
Registration Statement during the applicable period in accordance (subject to
the terms of this Annex) with the intended methods of disposition by the Holders
thereof set forth in such Registration Statement as so amended or in such
Prospectus as so supplemented.

 

 

 

 

(b)          Notify the Placement Agent and each Holder as promptly as
reasonably possible (i) when the Registration Statement has become effective,
(ii) of any request by the Commission or any other federal or state governmental
authority for amendments or supplements to a Registration Statement or
Prospectus or for additional information, (iii) of the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any governmental action,
litigation, hearing or other proceeding (“Proceedings”) for that purpose, and
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose.

 

(c)          Use its commercially reasonable best efforts to avoid the issuance
of, or, if issued, obtain the withdrawal of (i) any order stopping or suspending
the effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

 

(d)          Subject to the terms of this Annex and applicable law, consent to
the use of such Prospectus and each amendment or supplement thereto by each of
the selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto.

 

(e)          Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by the Registration Statement; provided,
that, the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.

 

(f)          If requested by a Holder, cooperate with such Holder to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by the Subscription
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holder may
request.

 

(g)        Comply with all applicable rules and regulations of the Commission.

 

(h)          Furnish to each Holder such number of copies of the Prospectus
included in the Registration Statement (including any preliminary Prospectus)
and any supplement thereto (in each case including all exhibits and documents
incorporated by reference therein) and such other documents as such Holder may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Holder.

 

(i)          Use best efforts to file with the Commission in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act.

 

 

 

 

(j)          Furnish to any Holder so long as the Holder owns Registrable
Securities, promptly upon request, a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 and of the Securities Act
and the Exchange Act.

 

4.            Registration Expenses. All fees and expenses incident to the
performance of or compliance with this Annex by the Company shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. In no event however shall the Company be responsible for
any broker or similar commissions of any Holder or any legal fees or other costs
of the Holders.

 

5.           Indemnification.

 

(a)          Indemnification by the Company. The Company shall, notwithstanding
any termination of this Annex, indemnify and hold harmless each Holder, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees (and any other Persons with a functionally equivalent role of a
Person holding such titles, notwithstanding a lack of such title or any other
title) of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, members, stockholders, partners, agents and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title) of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to (1) any
untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto, preliminary prospectus, free writing prospectus
(as defined in Rule 405 promulgated under the Securities Act),or arising out of
or relating to any omission or alleged omission of a material fact required to
be stated therein or necessary to make the statements therein (in the case of
any Prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading or (2) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act or any state securities law, or
any rule or regulation thereunder, in connection with the performance of its
obligations under this Annex, except to the extent, but only to the extent, that
(i) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement, such Prospectus, preliminary
prospectus, free writing prospectus, or in any amendment or supplement thereto
(it being understood that the Holder has approved the contents of the Selling
Stockholder Questionnaire for this purpose) or (ii) the use by such Holder of an
outdated, defective or otherwise unavailable Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated, defective or
otherwise unavailable for use by such Holder. The Company shall notify the
Holders promptly of the institution, threat or assertion of any governmental
action, litigation, hearing or other proceeding arising from or in connection
with the transactions contemplated by this Annex of which the Company is aware.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such indemnified person and shall survive
the transfer of any Registrable Securities by any of the Holders.

 

 

 

 

(b)          Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent arising out of or based solely upon: (x) such Holder’s
failure to comply with any applicable prospectus delivery requirements of the
Securities Act through no fault of the Company or (y) any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus, preliminary prospectus, free writing prospectus, or in any amendment
or supplement thereto, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading (i) to the
extent, but only to the extent, that such untrue statement or omission is
contained in any information so furnished in writing by such Holder to the
Company expressly for inclusion in such Registration Statement or such
Prospectus or (ii) to the extent, but only to the extent, that such information
relates to such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement (it being understood that the
Holder has approved the contents of the Selling Stockholder Questionnaire for
this purpose), such Prospectus, preliminary prospectus, free writing prospectus,
or in any amendment or supplement thereto or (iii) to the extent, but only to
the extent, related to the use by such Holder of an outdated, defective or
otherwise unavailable Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated, defective or otherwise unavailable for
use by such Holder. In no event shall the liability of any selling Holder under
this Section 5(b) be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

 

(c)          Conduct of Indemnification Proceedings. (i) If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof; provided, that, the failure of any Indemnified Party to give such
notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Annex, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have materially and adversely prejudiced the Indemnifying Party.

 

(ii)      An Indemnified Party shall have the right to employ separate counsel
in any such Proceeding and to participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
or Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses, (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding, or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and counsel to the
Indemnified Party shall reasonably believe that a material conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of no
more than one separate counsel shall be at the expense of the Indemnifying
Party). The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld or delayed. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

 

 

 

(iii)        Subject to the terms of this Annex, all reasonable fees and
expenses of the Indemnified Party (including reasonable fees and expenses to the
extent incurred in connection with investigating or preparing to defend such
Proceeding in a manner not inconsistent with this Section) shall be paid to the
Indemnified Party, as incurred, within ten Business Days of written notice
thereof to the Indemnifying Party; provided, that, the Indemnified Party shall
promptly reimburse the Indemnifying Party for that portion of such fees and
expenses applicable to such actions for which such Indemnified Party is finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) not to be entitled to indemnification
hereunder.

 

(d)          Contribution.   (i) If the indemnification under Section 5(a) or
5(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party shall
contribute to the amount paid or payable by such Indemnified Party, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Annex, any
reasonable attorneys’ or other fees or expenses incurred by such party in
connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.

 

(ii)         The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute pursuant to this Section 5(d), in the aggregate, any amount in
excess of the amount by which the net proceeds actually received by such Holder
from the sale of the Registrable Securities subject to the Proceeding exceeds
the amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.

 

(iii)        The indemnity and contribution agreements contained in this Section
are in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

6.         Miscellaneous.

 

(a)          Remedies. In the event of a breach by the Company or by a Holder of
any of their respective obligations under this Annex, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Annex, including recovery of damages, shall
be entitled to specific performance of its rights under this Annex. Each of the
Company and each Holder agrees that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Annex and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall not assert
or shall waive the defense that a remedy at law would be adequate.

 

(b)          Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it (unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to a Registration Statement.

 

 

 

 

(c)          Discontinued Disposition. By its acquisition of Registrable
Securities, each Holder agrees that, upon receipt of a notice from the Company
of the occurrence of any event that makes the Registration Statement outdated,
defective or otherwise unavailable, such Holder will forthwith discontinue
disposition of such Registrable Securities under a Registration Statement until
it is advised in writing by the Company or an agent of the Company that the use
of the applicable Prospectus (as it may have been supplemented or amended) may
be resumed. The Company will use its reasonable best efforts to ensure that the
use of the Prospectus may be resumed as promptly as is practicable, and shall
advise each Holder thereof as promptly as practicable in writing.

 

(d)          Piggy-Back Registrations. If, at any time during the Effectiveness
Period, there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the Company’s stock option or
other employee benefit plans, then the Company shall deliver to each Holder a
written notice of such determination and, if within fifteen business days after
the date of the delivery of such notice, any such Holder shall so request in
writing, the Company shall include in such registration statement all or any
part of such Registrable Securities such Holder requests to be registered;
provided, however, that the Company shall not be required to register any
Registrable Securities pursuant to this Section 6(d) that are the subject of a
then effective Registration Statement. The registration of the Registrable
Securities pursuant to this Section 6(d) shall not be considered the
satisfaction of the requirements of the Company pursuant to Sections 2 and 3 of
this Annex, subject to Section 2(d).

 



 

 

 

To subscribe for Units in the private offering of Pubco:

 

1.Date and Fill in the number of Units being purchased and Complete and Sign the
Signature Page of the Subscription Agreement.

 

2.Initial the Accredited Investor Certification page attached to this letter.

 

3.Complete and return the Investor Profile and, if applicable, Wire Transfer
Authorization attached to this letter.

 

4.If you are a client of Merriman Capital, Inc. fax all forms to Marta Zylka of
Merriman Capital, Inc. at 646-349-1170 and then send all signed original
documents with check to:

 

Merriman Capital, Inc.

Attention: Marta Zylka

711 5th Avenue, 16th Floor

New York, New York 10022

 

5.If you are not a client of Merriman Capital, Inc. fax all forms to your
registered representative.

 

6.Please make your subscription payment payable to the order of “Signature Bank,
Escrow Agent for Bionik Laboratories Inc.”

 

For wiring funds directly to the escrow account, see the following instructions:

 

Acct Name: Signature Bank as Escrow Agent for Bionik Laboratories Inc.

Acct #: 1502342777

 

Signature Bank

ABA/Routing #: 026013576

SWIFT Code: SIGNUS33

950 Third Ave, 9th FL

New York, NY 10022

Attn: PCG# 311

 

FBO: Investor Name

Social Security Number

Address

 

Thank you for your interest,

 

Merriman Capital, Inc. and its’ Sub-Agents

 

 

 

 

ANTI MONEY LAUNDERING REQUIREMENTS 

 

The USA PATRIOT Act

 

What is money laundering? How big is the problem and why is it important?

 

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

 

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

 

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

 

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

What are we required to do to eliminate money laundering?

 

Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws.

 

As part of our required program, we may ask you to provide various
identification documents or other information. Until you provide the information
or documents we need, we may not be able to effect any transactions for you.

 

 

 

 

BIONIK LABORATORIES INC.

SIGNATURE PAGE TO THE

SUBSCRIPTION AGREEMENT

 

Subscriber hereby elects to subscribe under the Subscription Agreement for a
total of ______ Units at a price of $0.80 per Unit (NOTE: to be completed by
subscriber) and executes the Subscription Agreement.

 

Date (NOTE: To be completed by subscriber): __________________

 

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, as COMMUNITY PROPERTY, or as an INDIVIDUAL RETIREMENT ACCOUNT:

  

            Print Name(s)   Social Security Number(s)                        
Signature(s) of Subscriber(s)   Signature                         Date   Address
 

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 

           

Name of Partnership,

Corporation, Limited

Liability Company or Trust

 

Federal Taxpayer

Identification Number

              By:             Name:   State of Organization       Title:        
                      Date   Address  

 

BIONIK LABORATORIES INC.         By:       Authorized Officer  

 

 

 

BIONIK LABORATORIES INC.

 

ACCREDITED INVESTOR CERTIFICATION

 

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

 

Initial     I have a net worth in excess of $1 million, either individually or
through aggregating my individual holdings and those in which I have a joint,
community property or other similar shared ownership interest with my spouse.
For purposes of the foregoing net worth calculation, I have excluded the value
of my/our primary residence, after deducting any mortgage securing such primary
residence).       Initial     I have had an annual gross income for the past two
years of at least $200,000 (or $300,000 jointly with my spouse) and expect my
income (or joint income, as appropriate) to reach the same level in the current
year.       Initial     I am a director or executive officer of Bionik
Laboratories Inc.      

For Non-Individual Investors

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial     The investor certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet at least one of the criteria for Individual Investors set forth above.    
  Initial     The investor certifies that it is a partnership, corporation,
limited liability company or business trust that has total assets of at least $5
million and was not formed for the purpose of investing in the Company.      
Initial     The investor certifies that it is an employee benefit plan whose
investment decision is made by a plan fiduciary (as defined in ERISA §3(21))
that is a bank, savings and loan association, insurance company or registered
investment adviser.       Initial     The investor certifies that it is an
employee benefit plan whose total assets exceed $5,000,000 as of the date of
this Agreement.       Initial     The undersigned certifies that it is a
self-directed employee benefit plan whose investment decisions are made solely
by persons who meet either of the criteria for Individual Investors.      
Initial     The investor certifies that it is a U.S. bank, U.S. savings and loan
association or other similar U.S. institution acting in its individual or
fiduciary capacity.       Initial     The undersigned certifies that it is a
broker-dealer registered pursuant to §15 of the Securities Exchange Act of 1934.
      Initial     The investor certifies that it is an organization described in
§501(c)(3) of the Internal Revenue Code with total assets exceeding $5,000,000
and not formed for the specific purpose of investing in the Company.      
Initial     The investor certifies that it is a trust with total assets of at
least $5,000,000, not formed for the specific purpose of investing in the
Company, and whose purchase is directed by a person with such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the prospective investment.       Initial     The
investor certifies that it is a plan established and maintained by a state or
its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.  
    Initial     The investor certifies that it is an insurance company as
defined in §2(13) of the Securities Act, or a registered investment company.    
 

 

 

 

 

Bionik Laboratories Inc.

Investor Profile

(Must be completed by Investor)

 

Section A - Personal Investor Information

 



Investor Name(s):
_____________________________________________________________________________________
  Individual executing Profile or Trustee:
_____________________________________________________________________________________________________
  Social Security Numbers / Federal I.D. Number:
____________________________________________________________________________________________________





 



Date of Birth:____________________     Marital
Status:__________________________________       Joint Party Date of
Birth:____________________      Investment Experience (Years):
_____________________       Annual Income:____________________      Liquid Net
Worth: _______________________________



 

Net Worth (excluding value of primary residence, after deducting any mortgage
securing such residence):
____________________________________________________________________________________________________

 



Tax Bracket: ______ 15% or below _____ 25% - 27.5% _____ Over 27.5%



 

Investment Objectives (check one or more):

 

____ Preservation of Capital

____ Income

____ Capital Appreciation

____ Trading Profits

____ Speculation

____ Other (please specify)

* See definitions on following pages



 

Home Street Address:
_____________________________________________________________________________________________________

 

Home City, State & Zip Code:
____________________________________________________________________________________________________

 

Home Phone: _________________ Home Fax: _________________ Home Email:
________________

 

Employer:
__________________________________________________________________________________________
  Employer Street Address:
____________________________________________________________________________________________________

 

 

 

 



 

Employer City, State & Zip Code:
___________________________________________________________________________________________________

 

Bus. Phone: _________________ Bus. Fax: __________________ Bus. Email:
___________________

 

Type of Business:
________________________________________________________________________________________________
 
________________________________________________________________________________________________

 

If you are a United States citizen, please list the number and jurisdiction of
issuance of any other government-issued document evidencing residence and
bearing a photograph or similar safeguard (such as a driver’s license or
passport), and provide a photocopy of each of the documents you have listed or
indicate that such documentation has already been previously provided pursuant
to your brokerage account.
_______________________________________________________________________________________________

 

If you are NOT a United States citizen, for each jurisdiction of which you are a
citizen or in which you work or reside, please list (i) your passport number and
country of issuance or (ii) alien identification card number AND (iii) number
and country of issuance of any other government-issued document evidencing
nationality or residence and bearing a photograph or similar safeguard, and
provide a photocopy of each of these documents you have listed or indicate that
such documentation has already been previously provided pursuant to your
brokerage account.. These photocopies must be certified by a lawyer as to
authenticity.

_________________________________________________________________________________________

 

Section B – Certificate Delivery Instructions

 

All certificates will be delivered for deposit in your brokerage account with
your corresponding registered representative. If you do not wish for the
certificates to be delivered to your brokerage account, please indicate below:

 

____ Please deliver certificate to the Employer Address listed in Section A.

____ Please deliver certificate to the Home Address listed in Section A.

____Please deliver certificate to the following address:

_____________________________________________________________________________________________

 

Section C – Form of Payment – Check or Wire Transfer

 

____ Check payable to Signature Bank, as Escrow Agent for Bionik Laboratories
Inc.

____ Wire funds from my outside account according to the “How to subscribe for
Units” Page.

____ Wire funds from my Merriman Capital, Inc. Account or my account with my
registered representative who is not part of Merriman Capital, Inc. - See the
“Wire Transfer Authorization” Page.

____ The funds for this investment are rolled over, tax deferred from __________
within the allowed 60 day window.

Please check if you are a FINRA member or affiliate of a FINRA member firm:
________

 

      Investor Signature   Date

 

 

 

 

Certain Definitions

 

Investment Objectives: The typical investment listed with each objective are
only some examples of the kinds of investments that have historically been
consistent with the listed objectives. However, neither Bionik Laboratories Inc.
nor Merriman Capital, Inc. can assure that any investment will achieve your
intended objective. You must make your own investment decisions and determine
for yourself if the investments you select are appropriate and consistent with
your investment objectives.

 

Neither Bionik Laboratories Inc. nor Merriman Capital, Inc. assumes
responsibility to you for determining if the investments you selected are
suitable for you.

 

Preservation of Capital: An investment objective of Preservation of Capital
indicates you seek to maintain the principal value of your investments and are
interested in investments that have historically demonstrated a very low degree
of risk of loss of principal value. Some examples of typical investments might
include money market funds and high quality, short-term fixed income products.

 

Income: An investment objective of Income indicates you seek to generate Income
from investments and are interested in investments that have historically
demonstrated a low degree of risk of loss of principal value. Some examples of
typical investments might include high quality, short and medium-term fixed
income products, short-term bond funds and covered call options.

 

Capital Appreciation: An investment objective of Capital Appreciation indicates
you seek to grow the principal value of your investments over time and are
willing to invest in securities that have historically demonstrated a moderate
to above average degree of risk of loss of principal value to pursue this
objective. Some examples of typical investments might include common stocks,
lower quality, medium-term fixed income products Equity mutual funds and index
funds.

 

Trading Profits: An investment objective of Trading Profits indicates you seek
to take advantage of short-term trading opportunities, which may involve
establishing and liquidating positions quickly. Some examples of typical
investments might include short-term purchases and sales or volatile or low
priced common stocks, put or call options, spreads, straddles and/or
combinations on equities or indexes. This is a high-risk strategy.

 

Speculation: An investment objective of Speculation indicates you seek a
significant increase in the principal value of your investments and are willing
to accept a corresponding greater degree of risk by investing in securities that
have historically demonstrated a high degree of risk of loss of principal value
to pursue this objective. Some examples of typical investments might include
lower quality, long-term fixed income products, initial public offerings,
volatile or low priced common stock, the purchase of sale of put or call
options, spreads, straddles and/or combinations on equities or indexes, and the
use of short-term or day trading strategies.

 

Other: Please specify.

 

 

 

 



Memorandum

Wire Transfer Authorization

 

TO:



 

RE: Client Wire Transfer Authorization   Bionik Laboratories Inc.

 

DATE: ________________

 



 



 

This memorandum authorizes the transfer of the following listed funds from my
Brokerage Account as follows:

 

Brokerage Account #    

 

Wire Amount $_______________________________________________  

 

BANK NAME:         ABA NUMBER:       A/C NAME: [          ], AS AGENT FOR    
A/C Number:      

 

  REFERENCE:     SUBSCRIBER LEGAL NAME                 TAX ID NUMBER            
    SUBSCRIBER ADDRESS        

 

FBO:           Investment Title:           Signature:           Signature:      
(Joint Signature)  





 

 

 

 

Annex B To The Subscription Agreement

 

BIONIK LABORATORIES INC.

 

Plan Of Distribution

 

Each selling stockholder of the securities offered hereby and any of their
pledgees, assignees and successors-in-interest may, from time to time, sell any
or all of their securities covered hereby on the principal trading market or any
other stock exchange, market or trading facility on which the securities are
traded or in private transactions. These sales may be at fixed or negotiated
prices. A selling stockholder may use any one or more of the following methods
when selling securities:

 

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·block trades in which the broker-dealer will attempt to sell the securities as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·an exchange distribution in accordance with the rules of the applicable
exchange;

 

·privately negotiated transactions;

 

·settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

·in transactions through broker-dealers that agree with the selling stockholders
to sell a specified number of such securities at a stipulated price per
security;

 

·through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

·a combination of any such methods of sale; or

 

·any other method permitted pursuant to applicable law.

 

The selling stockholders may also sell securities under Rule 144 under the
Securities Act of 1933, as amended (or the Securities Act), if available, rather
than under this prospectus.

 

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of securities, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440.

 

 

 

 

In connection with the sale of the securities or interests therein, the selling
stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the
securities in the course of hedging the positions they assume. The selling
stockholders may also sell securities short and deliver these securities to
close out their short positions, or loan or pledge the securities to
broker-dealers that in turn may sell these securities. The selling stockholders
may also enter into option or other transactions with broker-dealers or other
financial institutions or create one or more derivative securities which require
the delivery to such broker-dealer or other financial institution of securities
offered by this prospectus, which securities such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction).

 

The selling stockholders and any broker-dealers or agents that are involved in
selling the securities may be deemed to be “underwriters” within the meaning of
the Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
securities purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Each selling stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the securities. In no
event shall any broker-dealer receive fees, commissions and markups which, in
the aggregate, would exceed eight percent (8%).

 

We are required to pay certain fees and expenses incurred by us incident to the
registration of the securities. We have agreed to indemnify the selling
stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.

 

Because selling stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder. In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus. The selling stockholders have advised us that there is no
underwriter or coordinating broker acting in connection with the proposed sale
of the resale securities by the Selling Stockholders.

 

We have agreed to keep this prospectus effective until the earlier of (i) the
date on which the securities may be resold by the selling stockholders without
registration and without regard to any volume or manner-of-sale limitations by
reason of Rule 144, without the requirement for us to be in compliance with the
current public information under Rule 144 under the Securities Act or any other
rule of similar effect or (ii) all of the securities have been sold pursuant to
this prospectus or Rule 144 under the Securities Act or any other rule of
similar effect. The resale securities will be sold only through registered or
licensed brokers or dealers if required under applicable state securities laws.
In addition, in certain states, the resale securities covered hereby may not be
sold unless they have been registered or qualified for sale in the applicable
state or an exemption from the registration or qualification requirement is
available and is complied with.

 

Under applicable rules and regulations under the Securities Exchange Act of
1934, as amended (or the Exchange Act), any person engaged in the distribution
of the resale securities may not simultaneously engage in market making
activities with respect to the common stock for the applicable restricted
period, as defined in Regulation M promulgated under the Exchange Act, prior to
the commencement of the distribution. In addition, the selling stockholders will
be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including Regulation M, which may limit the timing of
purchases and sales of securities of the common stock by the selling
stockholders or any other person. We will make copies of this prospectus
available to the selling stockholders and have informed them of the need to
deliver a copy of this prospectus to each purchaser at or prior to the time of
the sale (including by compliance with Rule 172 under the Securities Act).

 

 

 

 

Annex C to the Subscription Agreement

 

BIONIK LABORATORIES INC.

 

Selling Stockholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock and warrants (the “Registrable
Securities”) of Bionik Laboratories Inc., a [_____] corporation (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Registrable
Securities, in accordance with the terms of the Subscription Agreement (the
“Subscription Agreement”) to which this document is annexed. A copy of the
Subscription Agreement is available from the Company upon request at the address
set forth below. All capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Subscription Agreement.

 

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:









QUESTIONNAIRE

 

1. Name.

 

  (a) Full Legal Name of Selling Stockholder



 

 

 

  (b) Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities are held:

 

 

 

  (c) Full Legal Name of Natural Control Person(s) (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by this Questionnaire):

 

 

 

 

2. Address for Notices to Selling Stockholder.

 

  

   
Telephone:
_______________________________________________________________________________
  Fax:
_______________________________________________________________________________
  Contact Person:
_______________________________________________________________________________

 

3. Broker-Dealer Status.

 



  (a) Are you a broker-dealer?       Yes   ¨ No   ¨     (b) If “yes” to Section
3(a), did you receive your Registrable Securities as compensation for investment
banking services to the Company?       Yes   ¨ No   ¨     Note:  If “no” to
Section 3(b), the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.         (c) Are you an
affiliate of a broker-dealer?       Yes   ¨ No   ¨     (d) If you are an
affiliate of a broker-dealer, do you certify that you purchased the Registrable
Securities in the ordinary course of business, and at the time of the purchase
of the Registrable Securities to be resold, you had no agreements or
understandings, directly or indirectly, with any person to distribute the
Registrable Securities?       Yes   ¨ No   ¨







 



  Note: If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.





 

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Subscription Agreement.

 

 

 

 



  (a)      Type and Amount of other securities beneficially owned by the Selling
Stockholder:



 

   

 

5. Relationships with the Company.

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:



         



 



 

6. Plan of Distribution.

 

The undersigned confirms whether the Plan of Distribution attached as Annex B to
the Subscription Agreement is acceptable.

 

Yes ¨        No ¨

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective. By
signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 



Date: __________________________         Name of Beneficial Owner (print):
__________________________         Signature (individual):
__________________________         Signature (corporate):
__________________________  



 



By:      



  Name:       Title:    





 

 

 

 

PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL,

 

Ruskin Moscou Faltischek, P.C.
Attention: Stephen E. Fox, Esq.
East Tower, 15th Floor

1425 RXR Plaza

Uniondale, NY 11556

sfox@rmfpc.com
Fax: (516) 663-6780

 

 

 

